



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into effective as of April 23, 2018 (the “Amendment Effective Date”), by
and between John C. Walden (the “Employee”) and FTD Companies, Inc., a Delaware
corporation (the “Company”).
WHEREAS, the Company and the Employee entered into that certain Employment
Agreement (the “Agreement”) dated as of February 1, 2017; and
WHEREAS, the parties desire to amend the Agreement in the manner reflected
herein.
NOW, THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the parties, intending to be legally bound, hereby agree as
follows:
1.
Section 4 of the Agreement is hereby amended by adding the following new
Sections 4(e) through (h) immediately following Section 4(d) thereof:



“(e)    Certain Other Specific Equity Awards. The awards described in Sections
4(e), 4(f), 4(g) and 4(h) of this Agreement will at all times be subject to the
terms and conditions of the Company’s Third Amended and Restated 2013 Incentive
Compensation Plan (or its successor(s)), as in effect from time to time
(collectively, the “Equity Plan”) as well as the award agreements for such
awards.


(f)     2019 and 2020 Service-Based RSU Grants. On each of January 22, 2019 and
January 22, 2020 (or in each case as soon thereafter as practical), provided
that (unless otherwise described in this Section 4(f)) Employee remains employed
by the Company at such time, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) shall then take action to grant
Employee certain service-based restricted stock units (or substantially similar
award, the “RSU Grant”). The number of restricted stock units (“RSUs”) subject
to each RSU Grant will be equal to the quotient of (i) $1,250,000 divided by
(ii) the greater of (A) $6.65 and (B) the average closing price of a share of
Common Stock for the ten trading days immediately preceding the date of grant on
the principal stock exchange on which such Common Stock then trades (such
quotient rounded to the nearest whole RSU), and each RSU Grant will generally
vest in substantially equal 25% amounts per year over four years from the date
of grant. Except as otherwise provided in this Section 4(f), each RSU Grant will
be substantially on such other terms and conditions (and subject in substance to
such Award Agreement (as defined in the Equity Plan, “Award Agreement”)) as
apply to the grant of RSUs made to Employee in January 2018 (subject to any
differences as required or desirable under Section 409A of the Code); provided,
however, that: (x) the terms and conditions of each RSU Grant will provide that
the RSUs subject to such RSU Grant will be settled in cash or Common Stock, as
determined before or at the time of such settlement by the Committee; and (y) if
Employee’s employment is terminated by the Company “without cause” or by
Employee for “good reason” (as each term is defined in this Agreement) during
the Term (and Section 4(b) of this Agreement does not apply), then upon
Employee’s satisfaction of the Release Condition set forth in Section 7(b) of
this Agreement, the RSU Grants Employee holds on the date of such termination
will fully vest on an accelerated basis. If any RSU Grant is not made to
Employee due to Employee’s employment being terminated by the Company “without
cause” or by Employee for “good reason” (as each term is defined in this
Agreement), the Company shall provide Employee with additional cash severance
equal in value to $1,250,000 for such RSU Grant that is not made to Employee,
subject to the satisfaction of the Release Condition. Such additional cash
severance shall be paid to Employee at the same time as set forth under this
Agreement (including Sections 4(a) and 4(b) of this Agreement, as applicable)
for the issuance of shares of Common Stock for a similar termination.
Notwithstanding the provisions of Section 4(a) and 4(d) of this Agreement to the
contrary, the acceleration provisions for the RSU Grants as described in this
Section 4(f) shall also apply to the grant of RSUs made to Employee in January
2018 (subject to any differences as required or desirable under Section 409A of
the Code); otherwise, the terms and conditions of this Agreement shall apply.
The RSU Grants shall not be


1

--------------------------------------------------------------------------------





considered “excess Awards” pursuant to Article V, Section V(D) (or a comparable
section) of the Equity Plan.


(g)     2019 and 2020 Service-Based Stock Option and Tandem Rights Grants. On
each of January 22, 2019 and January 22, 2020 (or in each case as soon
thereafter as practical), provided that Employee remains employed by the Company
at such time, the Committee shall then take action to grant Employee
service-based stock options (or substantially similar award, the “Option Grant”)
and, at the option of the Committee, tandem stock appreciation rights (or
substantially similar award, the “Tandem Rights Grant”) with respect to 100,000
shares of Common Stock. The exercise price therefore shall be the fair market
value of the Common Stock on the date of grant. Subject to the terms of this
Section 4(g), each Option Grant and Tandem Rights Grant will generally vest in
substantially equal 25% amounts per year over four years from the date of grant.
Each Option Grant will be substantially on such other terms and conditions (and
subject in substance to such Award Agreement as apply to the grant of Options
made to Employee in January 2018 (subject to any differences as required or
desirable under Section 409A of the Code). Each Tandem Rights Grant will be
substantially on such other terms and conditions (and subject in substance to
such Award Agreement) as approved by the Committee to operate in tandem with the
related Option Grant as described in this Section 4(g), and will be settled in
cash or Common Stock, as determined before or at the time of such settlement by
the Committee. If any Option Grant is made at a time when it constitutes an
“excess Award” pursuant to Article V, Section V(D) (or a comparable section) of
the Equity Plan, then, notwithstanding anything to the contrary in this Section
4(g), should such Option Grant terminate and cease to be outstanding under the
terms of the last sentence of Article V, Section V(D) (or a comparable section)
of the Equity Plan, the Tandem Rights Grant made to Employee on the same date of
grant as such Option Grant shall survive substantially as a stand-alone stock
appreciation rights grant; but should such Option Grant not so terminate and
cease to be outstanding solely as a result of the operation of the last sentence
of Article V, Section V(D) (or a comparable section) of the Equity Plan, then
only such Option Grant (and not the Tandem Rights Grant made to Employee on the
same date of grant as such Option Grant) shall be exercisable pursuant to its
terms (there shall be no duplication of benefits under any Option Grant and its
related Tandem Rights Grant). The Tandem Rights Grants shall not be considered
“excess Awards” pursuant to Article V, Section V(D) (or a comparable section) of
the Equity Plan.


(h)     2019 and 2020 Performance-Based RSU Grants. On each of January 22, 2019
and January 22, 2020 (or in each case as soon thereafter as practical), provided
that Employee remains employed by the Company at such time, the Committee shall
then take action to grant Employee a target number of performance-based
restricted stock units (or substantially similar award, the “PSU Grant”), with
each performance-based restricted stock unit (“PSU”) representing the right to
receive one share of Common Stock after the PSU has vested or been earned. Under
each PSU Grant, Employee may earn from 0% to 200% of the target PSUs based on
performance with respect to the applicable performance metrics and goals
involving Company adjusted earnings before interest, taxes, depreciation and
amortization (“AEBITDA”) and revenue. The number of target PSUs subject to each
PSU Grant will be equal to the quotient of (i) $1,250,000 divided by (ii) the
greater of (A) $6.65 and (B) the average closing price of a share of Common
Stock for the ten trading days immediately preceding the date of grant on the
principal stock exchange on which such Common Stock then trades (such quotient
rounded to the nearest whole PSU), with the target PSUs split as evenly as
possible between PSUs tied to AEBITDA performance and PSUs tied to revenue
performance. Each PSU Grant will generally vest, if at all, based on performance
for the applicable three-year performance period (covering the 2019-2021
performance period and the 2020-2022 performance period, respectively). Except
as otherwise provided in this Section 4(h), each PSU Grant will be substantially
on such other terms and conditions (and subject in substance to such Award
Agreement) as apply to the grant of PSUs made to Employee in January 2018
(subject to any differences as required or desirable under Section 409A of the
Code); provided, however, that the terms and conditions of each PSU Grant will
provide that such PSU Grant will be settled in cash or Common Stock, as
determined before or at the time of such settlement by the Committee.
Notwithstanding the provisions of Section 4(a), 4(b), 4(c) and 4(d) of this
Agreement to the contrary, the acceleration provisions for the PSU Grants as
described in their applicable


2

--------------------------------------------------------------------------------





Award Agreements shall apply thereto. The PSU Grants shall not be considered
“excess Awards” pursuant to Article V, Section V(D) (or a comparable section) of
the Equity Plan.”


2.
Section 7(f)(ii) of the Agreement is hereby stricken in its entirety and
replaced with the following:



“(ii)    The remaining portion of the payments and benefits to which Employee
becomes entitled under this Agreement, to the extent they otherwise qualify for
the involuntary separation pay exception to Code Section 409A and they do not in
the aggregate exceed the dollar limit described below and are otherwise
scheduled to be paid no later than the last day of the second calendar year
following the calendar year in which Employee's separation from service occurs,
shall not be subject to the holdback provisions of Section 7(e) and shall be
paid to Employee as they become due and payable under this Agreement. For
purposes of this subparagraph (ii), the applicable dollar limitation will be
equal to two times the lesser of (i) Employee's annualized compensation (based
on Employee's annual rate of pay for the calendar year preceding the calendar
year of Employee's separation from service, adjusted to reflect any increase
during that calendar year which was expected to continue indefinitely had such
separation from service not occurred) or (ii) the compensation limit under
Section 401(a)(17) of the Code as in effect in the year of such separation from
service. To the extent the portion of the severance payments and benefits to
which Employee would otherwise be entitled under this Agreement during the
deferral period under Section 7(e) exceeds the foregoing dollar limitation, such
excess shall be paid in a lump sum upon the expiration of that deferral period,
in accordance with the deferred payment provisions of Section 7(e), and the
remaining severance payments and benefits (if any) shall be paid in accordance
with the normal payment dates specified for them herein.”


3.
Section 12 of the Agreement is hereby amended by adding the following new
Section 12(f) immediately following Section 12(e) thereof:



“(f)    Notwithstanding anything in this Agreement (or any ancillary agreement)
to the contrary, nothing in this Agreement (or any ancillary agreement) prevents
Employee from providing, without prior notice to the Company, information to
governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity Employee is not prohibited from providing information voluntarily to the
Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934, as amended.”


4.
Capitalized terms not defined in this Amendment shall have the meanings ascribed
to them in the Agreement.



5.
Except to the extent amended hereby, all terms, provisions and conditions of the
Agreement are hereby ratified and shall continue in full force and effect and
the Agreement shall remain enforceable and binding in accordance with its terms.



6.
This Amendment shall be governed by and construed in accordance with the laws of
the State of Illinois, without giving effect to the conflicts of laws principles
thereof. The parties consent to jurisdiction and venue in any federal or state
court of competent jurisdiction located in the City of Chicago.



7.
This Amendment may be executed in one or more counterparts (including by means
of facsimile signature pages), each of which shall be deemed an original, but
all of which together shall constitute a single instrument.

















3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.


 
 
FTD COMPANIES, INC.


By: /s/ Scott Levin                                 


Name: Scott Levin


Title: EVP & General Counsel




JOHN C. WALDEN


/s/ John C. Walden                                     







4